DETAILED ACTION

1.	Notice of Pre-AIA  or AIA  Status:  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1, 4-9 and 12-15 are presented for allowance. 

3.	Claims 2, 3, 10, and 11 have been canceled, and claims 1, 4-9, and 12-15 have been amended.

4.	This allowance of application 16/603558 is in response to Applicant’s claim amendments and remarks filed on September 8, 2021.

5.	Application 16/603558 has benefit from IN 201741012683 filed on April 7, 2017.  PCT/KR2018/004106, which has a priority date of April 7, 2017, designates US under (81).  Certified copy of IN 201741012683 was filed at USPTO on October 7, 2019.

Examiner’s Amendment
6.	An examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

7.	Authorization for this examiner’s amendment was given by Michael Rodriguez via email to USPTO on October 29, 2021.

8.	The claims have been amended as follows:

1.	(Previously presented) A method for reducing network protocol latency for at least one application on a device, the method comprising:
identifying a plurality of first domain name system (DNS) queries triggered by a first application and a plurality of second DNS queries triggered by a second application a number of times which is equal to or greater than a threshold during a predetermined period;
caching the plurality of first DNS queries and a plurality of first DNS responses fetched for the plurality of first DNS queries, and the plurality of second DNS queries and a plurality of second DNS responses fetched for the plurality of second DNS queries from a DNS server;
grouping a plurality of domain names related to the plurality of first DNS queries and the plurality of second DNS queries with a same IP address and a same DNS alias name as a single domain;
identifying a third DNS query triggered by the first application to resolve at least one domain name;
comparing the third DNS query with the cached plurality of first DNS queries related to the first application; 
determining whether the second DNS query is included in the plurality of first DNS queries; and
providing the cached plurality of first DNS responses in response to determining the second DNS query is included in the plurality of first DNS queries.

2.-3.	(Canceled) 	

4.	(Previously presented) The method of claim 1, further comprising:
pre-connecting, by a transmission control protocol (TCP) pre-connecting (TPC) unit, the first application with at least one TCP server, 
wherein the first application is pre-connected with the at least one TCP server before receiving at least one TCP connection request from the first application.

5.	(Currently Amended) The method of claim 4, wherein pre-connecting the first application with at least one TCP server comprises: 
recognizing a plurality of IP addresses for identifying a plurality of TCP connections associated with the first application;
pre-connecting the plurality of TCP connections with the at least one TCP server;
creating a connection pool to store information about the plurality of TCP connections pre-connected with the at least one TCP server, 
wherein the connection pool includes a socket descriptor, an IP address and a port number for each TCP connection pre-connected with the TCP server;
receiving the at least one request from the first application for the at least one TCP connection;
acquiring the at least one TCP connection pre-connected with the at least one TCP server from the connection pool in response to determining the at least one TCP connection requested by the first application exists in the connection pool; and
mapping the at least one TCP connection pre-connected with the at least one TCP server with the at least one request received from the first application for the at least one TCP connection.

6.	(Previously presented) The method of claim 1, further comprising:
exchanging, by a secure session off-loader (SSO) unit, a plurality of secure certificates with at least one transmission control protocol (TCP) server for establishing a secure session, 
wherein the plurality of secure certificates are exchanged before receiving at least one request from the first application for secure certificate negotiation.

7.	(Currently Amended) The method of claim 6, wherein exchanging the plurality of secure certificates with the at least one TCP server includes:
pre-connecting a plurality of TCP connections with the at least one TCP server;
receiving a signal from a TPC unit to exchange the plurality of secure certificates with the at least one TCP server to secure [[a]] the plurality of TCP connections pre-connected with the at least one TCP server;
exchanging the plurality of secure certificates with the TCP server by obtaining information about a plurality of sockets associated with the plurality of TCP connections pre-connected with the at least one TCP server;
creating a certificate pool to store the information about the plurality of secure certificates exchanged with the TCP server, 
wherein the certificate pool includes a secure certificate, an IP address and a port number;
receiving the at least one request from the first application for exchanging at least one secure certificate with the TCP server;
acquiring the at least one secure certificate exchanged with the TCP server from the certificate pool in response to determining the at least one secure certificate requested by the at least one application exists in the certificate pool; and
mapping the at least one secure certificate exchanged with the TCP server with the at least one request received from the first application for exchanging the plurality of secure certificates. 

8.	(Previously presented) The method of claim 7, wherein identifying the plurality of first DNS queries, pre-connecting with the at least one TCP server and exchanging the plurality of secure certificates before an application request reduces the network protocol latency for the first application.

9.	(Previously presented) A device for reducing network protocol latency for at least one application installed on the device, wherein the device comprises:
a transceiver; and
at least one processor coupled to the transceiver, 
wherein the at least one processor is configured to:
identify a plurality of first domain name system (DNS) queries triggered by a first application and a plurality of second DNS queries triggered by a second application a number of times which is equal to or greater than a threshold number during a predetermined period,
cache the plurality of first DNS queries and a plurality of first DNS responses fetched for the plurality of first DNS queries, and the plurality of second DNS queries and a plurality of second DNS responses fetched for the plurality of second DNS queries from a DNS server,
group a plurality of domain names related to the plurality of first DNS queries and the plurality of second DNS queries with a same IP address and a same DNS alias name as a single domain,
identify a third DNS query triggered by the first application to resolve at least one domain name,
compare the third DNS query with the cached plurality of first DNS queries related to the first application, 
determine whether the second DNS query is included in the plurality of first DNS queries, and
provide the cached plurality of first DNS responses in response to determining the second DNS query is included in the plurality of first DNS queries.

10.-11.	(Canceled) 

12.	(Previously presented) The device of claim 9, wherein the at least one processor is configured to control to pre-connect the first application with at least one transmission control protocol (TCP) server before receiving at least one TCP connection request from the first application.

13.	(Previously presented) The device of claim 12, wherein the at least one processor is further configured to:
recognize a plurality of IP addresses for identifying a plurality of TCP connections associated with the first application,
control to pre-connect the plurality of TCP connections with the at least one TCP server,
create a connection pool to store information in a memory about the plurality of TCP connections pre-connected with the at least one TCP server, 
wherein the connection pool includes a socket descriptor, an IP address and a port number for each TCP connection pre-connected with the TCP server,
receive the at least one TCP connection request from the first application for at least one TCP connection,
acquire the at least one TCP connection pre-connected with the at least one TCP server from the connection pool in response to determining the at least one TCP connection requested by the first application exists in the connection pool; and
map the at least one TCP connection pre-connected with the at least one TCP server with the at least one TCP connection request received from the first application for the at least one TCP connection.

14.	(Previously presented) The device of claim 9, 
wherein the at least one processor is configured to control to exchange a plurality of secure certificates with at least one TCP server for establishing a secure session, 
wherein the plurality of secure certificates are exchanged before receiving at least one request from the first application for secure certificate negotiation.

15.	(Currently Amended) The device of claim 14, wherein the at least one processor is further configured to:
pre-connect a plurality of TCP connections with the at least one TCP server; 
receive a signal for exchanging the plurality of secure certificates with the at least one TCP server to secure [[a]] the plurality of TCP connections pre-connected with the at least one TCP server;
control to exchange the plurality of secure certificates with the TCP server by obtaining information about a plurality of sockets associated with the plurality of TCP connections pre-connected with the at least one TCP server;
create a certificate pool to store the information about the plurality of secure certificates exchanged with the TCP server, 
wherein the certificate pool includes a secure certificate, an IP address and a port number;
receive the at least one request from the first application for exchanging at least one secure certificate with the TCP server;
acquire the at least one secure certificate exchanged with the TCP server from the certificate pool in response to determining the at least one secure certificate requested by the at least one application exists in the certificate pool; and
map the at least one secure certificate exchanged with the TCP server with the at least one request received from the at least one application for exchanging the at least one secure certificate,
wherein identifying the plurality of first DNS queries comprises pre-connecting with the TCP server and exchanging the plurality of secure certificates before an application request reduces the network protocol latency for the first application.


Reason for Allowance

9.	Claims 1 and 9 of the present invention are directed towards triggering DNS queries a number of times.  After processing, cached plurality of first DNS responses are provided to the queries.  Independent claims 1 and 9 each identify the following uniquely distinct combination of features:
identifying a plurality of first domain name system (DNS) queries triggered by a first application and a plurality of second DNS queries triggered by a second application a number of times which is equal to or greater than a threshold during a predetermined period
caching the plurality of first DNS queries and a plurality of first DNS responses fetched for the plurality of first DNS queries, and the plurality of second DNS queries and a plurality of second DNS responses fetched for the plurality of second DNS queries from a DNS server
grouping a plurality of domain names related to the plurality of first DNS queries and the plurality of second DNS queries with a same IP address and a same DNS alias name as a single domain
identifying a third DNS query triggered by the first application to resolve at least one domain name
comparing the third DNS query with the cached plurality of first DNS queries related to the first application; 
determining whether the second DNS query is included in the plurality of first DNS queries
providing the cached plurality of first DNS responses in response to determining the second DNS query is included in the plurality of first DNS queries.

10.	Regarding allowed claims 1 and 9 presented above, the following is an examiner’s statement of reasons for allowance.  The following are the closest prior art:

Van Deventer et al. (US Pub 20140359081) [0006] [0009]-to-[0013] [0054] teach “identifying a plurality of first domain name system” limitation.

Chen et al. (KR 20180024003 A) page 10 teach “number of times it wishes to trigger various DNS-SD requests according to application timing.”

Gupta et al.  (US Pub 20100191856) [0005] [0008] [0009] [0036] [0042] teach “triggered by a second application a number of times” limitation.

Wyatt et al. (US Pub 20120324094) [0051] [0061] [0114]-to-[0116] teach “caching the plurality of first DNS queries,” “comparing the third DNS query with the cached plurality,” and “providing the cached plurality” limitations.

Lepeska et al. (US Pub 20150350370) [0062] teach “pre-connecting, by a transmission control protocol (TCP) pre-connecting (TPC) unit” limitation.

Anderson, IV et al. (US 7152118) col 9 lines 1-10, col 10 lines 30-60 teach DNS cache may be preloaded, and employs a cache of recently resolved domain names and IP addresses as well as a record of where the mapping information was obtained.
	
Roskind, (US 10887418) [0012] [0029] [0033] teaches DNS prefetching;

Ghosh et al. (US 8645501) (14) teach DNS prefetch manager that requests, before the user requests the web content, network addresses of the resources that are identified by the domain name references.

Maher (US Pub 20090106830) [0041] [0061] teaches can pre-connect stream sessions to the service broker and allocate pre-connected stream sessions when needed, in this manner TCP connection establishment times can be improved.

Cohen et al. (“Prefetching the Means for Document Transfer:  A New Approach for Reducing Web Latency”, 2000) teach (A) Pre-connecting (prefetching TCP connection prior to issuance of HTTP request). (B) Pre-connecting where a browser or proxy established a TCP connection to a server prior to the user’s request.  Pre-connecting addresses connection-establishment time on the first request utilizing a persistent connection. (C) Pre-connecting eliminates one of RTT’s from the user latency.  And (D) When an IP address is not yet available pre-connecting requires pre-resolving.

Reddy et al. (US Pub 20170256642) [0053] [0057] teach initiate DNS request/query.

	Kochanski (US 7343397) (9) (22) teach grouping IP addresses.

Gautam et al. (US 20170374017) [0030] [0031] teach comparing DNS query to cached DNS query.

11.	In summary, nowhere do the prior art disclose the unique combination of steps/elements listed above.  The unique combination of steps/elements listed above are a novel combination.  The prior art, either singularly or in combination fails to anticipate or render obvious the present invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

12.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to O. Charlie Vostal whose telephone number is 571-270-3992.  The examiner can normally be reached on 8:30am to 5:00pm EST Monday thru Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Public PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/ONDREJ C VOSTAL/           Primary Examiner, Art Unit 2452                                                                                                                                                                                             
	November 15, 2021